DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 9/21/2021 has been received and will be entered.
Claim(s) 1-18 is/are pending.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0162957 to Wardle, et al. in view of: (i) “Radiation,” accessed online at: https://energyeducation.ca/encyclopedia/Radiation on 17 May 2021 (hereinafter “Radiation at __”), to show a state of fact, on reconsideration, the rejection is WITHDRAWN. The Remarks are persuasive.  

II. With respect to the rejection of Claim(s) 7 and 16-18 under 35 U.S.C. 103 as being unpatentable over US 2011/0162957 to Wardle, et al. in view of: (i) “Radiation,” accessed online at: https://energyeducation.ca/encyclopedia/Radiation on 17 May 2021 (hereinafter “Radiation at __”), to show a state of fact, and further in view of: (ii)  US 2011/0008240 to Inoue, et al., the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 16-17 under 35 U.S.C. 103 as being unpatentable over Alexandrescu, et al., Synthesis of carbon nanotubes by CO2-laser-assisted chemical vapour deposition, Infrared Physics & Technology 2003; 44: 43-50 (hereinafter “Alexandrescu at __”) in view of: (i) US 2011/0008240 to Inoue, et al., on reconsideration, the rejection is WITHDRAWN. The Remarks are persuasive.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 was filed after the mailing date of the Non-Final Office Action on 5/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1-18 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736